—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered March 4, 1994, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
We have reviewed the record and brief submitted by defense counsel and find that there are no nonfrivolous issues that could be raised on appeal. Accordingly, the judgment must be affirmed and defense counsel’s application for leave to withdraw must be granted.
Cardona, P. J., Mikoll, Mercure, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.